DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17, 20, 21, 23 and 24. is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroiwa Shuichi (JP 2013172927).  Note: The following rejection corresponds to the Notice of Reasons for Refusal for corresponding Japanese Patent Application NO. 018-563353.
Regarding claim 13, Kuroiwa Shuichi discloses “an output shaft (Fig. 1, ref.# 34) disposed along a central axis extending in one direction; a motor (Fig. 1, ref.# 8) that rotates the output shaft; a circuit board (Fig. 1, ref. # 11) electrically connected to the motor; a power supply (Fig. 3) that supplies supply power to the motor and the circuit board; and a case having a tubular shape that extends in an axial direction and accommodates the motor, the circuit board, and the power supply; wherein a substrate surface of the circuit board and the power supply are disposed to face each other in a predetermined direction that is orthogonal or substantially orthogonal to the axial direction (Fig. 3).”  Note:  Japanese Notice of Reasons for Refusal also refers to paragraphs 0013-0030 in non-translated reference.
Regarding claim 14, Kuroiwa Shuichi discloses “wherein the case has a cylindrical shape.” (Fig. 3: shows casing as an elliptical cylinder shape)

	Regarding claim 17, Kuroiwa Shuichi discloses “wherein the predetermined direction is a direction that intersects a direction in which the power supply and the spacer are arranged side by side.” (Figs. 1 and 2)
	Regarding claim 20, Kuroiwa Shuichi discloses “wherein the power supply and the spacer are fastened together to the case.” (Figs. 1 and 2)
	Regarding claim 21, Kuroiwa Shuichi discloses “further comprising a plurality of electronic components attached to the circuit board, wherein the substrate surface and the power supply face each other through a gap in the predetermined direction; and at least a portion of the electronic components is disposed on the substrate surface at a position to face the power supply.” (Figs. 1 and 2)
	Regarding claim 23, Kuroiwa Shuichi discloses “a rotary cylinder having a cylindrical shape that extends in the axial direction and disposed radially outwardly from the case; wherein the rotary cylinder is connected to the output shaft and is rotated according to rotation of the output shaft.” (Fig. 1, ref.# 1)
	Regarding claim 24, Kuroiwa Shuichi discloses “wherein the drive device is a drive device of a shutter device.” (Fig. 1, ref.# 2a, 2b)
Allowable Subject Matter
Claims 16, 18, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirby, et al. (US 9,598,901) teaches a blind with a tubular housing that includes a motor, circuit board and power supply.
Evreux (EP 1 244 199) teaches  a tubular housing that includes a motor, circuit board and power supply.
Parkhill (US 6,099,325) teaches a electronic control board (i.e., circuit board) for an electric motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 25, 2022